Citation Nr: 9918466	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty as a machine gunner from 
October 1940 to May 1946, was wounded in action, earned the 
Combat Infantryman Badge and the Purple Heart, and was 
separated by way of a Certificate of Disability because of 
the gunshot wound of the right foot.  

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1993 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied the 
veteran entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  The case was remanded to the RO for further 
development by the Board in October 1996.  The requested 
development was accomplished, the RO continued the denial of 
the veteran's claim, and the case is now returned to the 
Board.


FINDINGS OF FACT

1.  The veteran is service-connected for amputation of the 
right foot at the ankle (40%), residuals of an arterial 
thrombectomy (20%), a skin graft donor site abdominal scar 
(10%), a skin graft wrist scar (10%), and malaria (0%); with 
a combined (not added) 60 percent disability rating.  He is 
also entitled to special monthly compensation on account of 
the anatomical loss of one foot.

2.  The veteran has numerous nonservice-connected medical 
disabilities which include systemic hypertension; obesity; 
coronary artery disease status-post coronary bypass graft and 
atherosclerotic aortic aneurysm repair; congestive heart 
failure; atrial fibrillation; kidney stones; gout; 
degenerative joint disease, left knee; hiatal hernia with 
reflux esophagitis; and ischemic colitis status-post 
colectomy.

3.  The veteran is 76 years of age, with a high school 
education and training in retail sales and management.  He 
last worked full-time in 1983 as the proprietor of a mens' 
clothing store.  At that time he reportedly sold the business 
and "retired".  

4.  VA examiners in March 1997, concluded that the veteran 
was not unemployable due to his service-connected 
disabilities.

5.  The veteran's service-connected disabilities are not of 
such a nature and severity as to preclude all forms of 
substantially gainful employment, considering the veteran's 
educational and vocational background.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating for 
compensation purposes due to individual unemployability are 
not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.

The veteran is seeking a total rating based upon individual 
unemployability due to service-connected disabilities.  Total 
ratings for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. 3.340, 4.16 (1998).  
For the above purpose of one 60 percent  disability, or one 
40 percent disability in combination, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  38 C.F.R. § 4.16(a) (1998).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 3.340(a) 
(1998).  However, in determining whether a particular veteran 
is unemployable, the Board must also give "full 
consideration... to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability." 38 C.F.R. 4.15 (1998).  Furthermore, the Board 
must consider the effects of the appellant's service-
connected disability or disabilities in context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the instant case, service connection has been established 
for amputation of the right foot at the ankle (40%), 
residuals of an arterial thrombectomy (20%) secondary to the 
service-connected amputated right foot (20%), a skin graft 
donor site abdominal scar (10%), a skin graft wrist scar 
(10%), and malaria (0%); with a combined (not added) 60 
percent disability rating.  He is also entitled to special 
monthly compensation on account of the anatomical loss of one 
foot.  Thus, the Board finds that, for purposes of 
determining entitlement to TRIU, the veteran is considered to 
have "one disability evaluation of 60 percent", 38 C.F.R. 
§ 4.16(a) (1998), as each of these disabilities is from a 
common etiology.  

While the veteran does meet the required disability 
percentage ratings set forth in 38 C.F.R. 4.16(a), further 
review is necessary to determine if the evidence is at least 
in equipoise as to whether he is precluded from securing or 
following a substantially gainful occupation as a result of 
his service-connected disabilities.

FACTUAL SUMMARY

The evidence shows that the veteran was born in October 1922, 
has a high-school education and work experience in retail 
sales and management.  He has been unemployed since 1983.  He 
filed a claim for a total disability rating based on 
individual unemployability in September 1993.  He has alleged 
that he sold his clothing store business in 1983 because his 
landlord did not renew his lease when he (veteran) refused 
due to his medical conditions to sign a long-term lease.  It 
is further alleged that he has been unable to work since that 
time due to numerous medical problems.  He cites circulatory 
problems as well as hospitalizations for aneurysms and by-
pass surgery which have precluded employment.  

A written statement dated December 1993, from [redacted], 
a clothing store proprietor, indicated that the veteran's 
many years of clothing experience would be an asset to his 
establishment except for the veteran's physical inabilities 
which would prevent standing for extended periods of time, 
bending or kneeling - requirements for working in a men's 
clothing store.  

Medical evidence of record shows that the veteran suffered a 
partial traumatic amputation of the right foot in combat.  In 
August 1950, he underwent surgical ankle-level amputation of 
the right leg which permitted the use of a prosthesis.  In 
April 1978, he was hospitalized and treated for an 
obstruction of the right popliteal artery; he underwent a 
thrombectomy and exploration of the popliteal artery and 
irrigation.  VA examination report dated December 1978, 
indicated he had no residuals postoperatively and walked well 
with prosthesis.  He was also noted to have a 10 year history 
of hypertension.

Private medical record from an orthopedic specialist, dated 
December 1980, revealed diagnosis and treatment for post-
traumatic subluxation of the left knee with probable torn 
left medial meniscus.  

Medical records dated 1978 to 1981 from the veteran's private 
physician, A. Jawde, M.D., revealed frequent visits primarily 
for hypertension and coronary artery disease; esophageal 
reflux was also noted and treated.  

The veteran underwent surgery in October 1985 at a VA 
hospital for repair of an abdominal aortic aneurysm first 
diagnosed in 1982 which had increased in size.  He was 
hospitalized at a private hospital in January 1986 for 
abdominal pain and an appendectomy performed.  He was again 
hospitalized at a VA medical center from December 1988 to 
January 1989 for treatment of unstable angina pectoris 
secondary to coronary artery disease; and left lower 
extremity cellulitis.  In March 1992 he was admitted to VA 
hospital for evaluation and study due to gastrointestinal 
complaints.  

VA outpatient medical treatment records dated 1987 to 1993, 
show treatment for multiple medical problems to include 
coronary artery disease with bypass graft surgery, 1989; 
hypertension; congestive heart failure; obesity; gall stones 
post status cholecystotomy, 1987; spinal stenosis; 
gastroesophageal reflux; hiatal hernia; and kidney stones in 
1993.  In March 1990, the amputee clinic noted that his right 
leg stump was fine and the prosthesis was working well.  In 
1990, it was also noted that he had been experiencing 
increasing pain in left knee due to degenerative joint 
disease.  In 1992, he was considered a poor candidate for a 
total left knee replacement and in July 1992 a request for a 
motorized cart was authorized.  In June 1993 he was noted to 
be able to ambulate 100 yards with cane, in July 1993 he 
complained of left knee giving way.  

Private medical records from J. Galt Allee, M.D., dated from 
1992 to 1997, show continued treatment for hypertension and 
coronary artery disease as well as gastrointestinal 
disorders.  In May 1993, the veteran was hospitalized for 
chest pain.  In March 1994 the veteran was hospitalized for 
abdominal pain and subsequently underwent total colectomy 
with ileocolostomy for an ischemic colon.  In April 1995, the 
veteran was again admitted to private hospital for treatment 
of hiatal hernia with reflux esophagitis.  He was admitted 
again in September 1995 for evaluation and treatment of 
gastrointestinal complaints.

VA hospital report dated September 1996, noted admission for 
new onset atrial fibrillation.  Private hospital report dated 
February 1997, noted admission and treatment for infectious 
gastroenteritis and significant dehydration with renal 
insufficiency.

As noted in the Introduction above, the Board remanded this 
case in October 1996 for VA examinations to determine whether 
the veteran was unable to work due to his service-connected 
disabilities.  In March 1997 the veteran was afforded several 
VA specialty examinations.  The VA "amputation stumps" 
examination report, noted that on physical examination the 
veteran's prosthesis appeared to be in good working order.  
There was good gastrocnemius/soleus motor function and 
movement of the heel.  The stump was also in good condition 
with no evidence of infection or breakdown and no areas of 
tenderness or Tinel's sign.  Good motion was also noted at 
the right knee, with range from 3° to 128°.  The examiner 
further opined that: 

"...as far as disability, his stump is in 
good condition; and he has a good working 
prosthesis.  This is not a cause of him 
being confined to the motorized cart.  
[The veteran] states that he has bad 
arthritis about his left knee, and this 
is not due to the service connection.  
This is likely due to age-related wear 
and tear and past injuries which 
occurred.  He has multiple medical 
problems as well that cause his 
fatigability and difficulty with 
prolonged standing or walking. ...  
Amputation of his right foot would not 
prohibit him from being employed.  ...I 
have reviewed his C file which is quite 
large at this time.  [Emphasis added].

Report of VA vascular examination noted that the veteran had 
been ambulatory until several years earlier when he developed 
degenerative changes in his left knee, as well as lumbar 
spinal changes.  History of thrombosed right popliteal 
aneurysm was noted but it was further noted that the 
resultant surgery had been successful in preserving his right 
lower extremity without any tissue loss.  He continued to 
wear his right prosthesis.  He had suffered no subsequent 
ischemic complaints or tissue loss; he had no other femoral 
or popliteal aneurysms diagnosed.  He denied any symptoms 
consistent with intermittent claudication or ischemic rest 
pain of either leg.  There was history of chronic swelling of 
left ankle for which he wore mild compression stocking.  It 
was further noted that the veteran relied on mechanized cart 
for transportation and is able to walk only very short 
distances secondary to back and left knee pain and weakness.  
The final impression was that there was no present evidence 
of recurrent or new aneurysmal disease in the femoral or 
popliteal locations.  There were no residuals from prior 
revascularization.  The right foot Syme's amputation remained 
viable.  There was evidence of chronic venous insufficiency 
involving the left lower extremity with edema, controlled 
with compression stockings and elevation.  The examiner 
concluded that "[h]is disability is primarily caused by non-
vascular etiologies."  

VA cardiology examination report noted history of significant 
coronary artery disease with bypass graft in 1989.  Most 
recent cardiac history consisted of diagnosis of atrial 
fibrillation in August 1996.  The diagnostic impression was 
mild ischemic cardiomyopathy with stable angina controlled 
with medications.  He also had significant dyspnea.  He also 
had probable Class 2 congestive heart failure.

VA systemic conditions examination report noted that the 
veteran related extreme limitation in that he could only walk 
across the room, secondary to pain in his joints, 
particularly his feet.  He had recently begun to utilize a 
scooter to go to the grocery store.  The assessment was a 74 
year old male with multiple medical problems to include 
extensive coronary artery disease, ischemic colitis and 
abdominal aortic aneurysm repair.  

VA scars examination report noted numerous surgical abdominal 
scars and medial thigh scars as well as a 6 cm. round flesh 
colored scar on his right forearm.  The diagnosis was 
abdominal and right forearm scars.

ANALYSIS

Although the veteran does meet the required disability 
percentage ratings set forth in 38 C.F.R. 4.16(a), upon 
careful review of the medical evidence or record, the Board 
finds that the preponderance of the evidence shows that he is 
not precluded from securing or following a substantially 
gainful occupation as a result of his service-connected 
disabilities.  As the veteran himself has admitted, he has 
suffered with multiple medical problems since he sold his 
business in 1983.  The Board does not doubt that these 
disorders, in combination, have prevented the veteran from 
pursuing employment.  However, none of these have been 
medically related to his service-connected disabilities.  The 
Board finds no medical evidence that the veteran is unable to 
obtain and sustain employment as a result of his service-
connected disabilities.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran is precluded from 
maintaining substantially gainful employment as a result of 
his service-connected disabilities.  Therefore, the doctrine 
of reasonable doubt is not for application in this case.  
Consequently, the claim for a total disability evaluation due 
to individual unemployability must be denied.



ORDER

A total disability rating due to individual unemployability 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


